          Case 1:20-cv-04137-PGG Document 75 Filed 03/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES ANDERSON and JOHN
O’MEARA, as Trustees and Fiduciaries of
the Local 966 Welfare Trust Fund,
                                                                       ORDER
                       Plaintiffs,
                                                             20 Civ. 4137 (PGG) (JLC)
               -against-

736 WILLOUGHBY HOUSING
DEVELOPMENT FUND CORPORATION
d/b/a LISA MANAGEMENT, INC. d/b/a
EMERGE ASSOCIATES LLC, LINCOLN
N. VAN BUREN HOUSING
DEVELOPMENT FUND COMPANY,
INC., d/b/a LISA MANAGEMENT, INC.
d/b/a EMERGE ASSOCIATES LLC, S.
RICHARDS INC., d/b/a LISA
MANAGEMENT, INC. d/b/a EMERGE
ASSOCIATES LLC, and EMERGE
ASSOCIATES LLC, d/b/a LISA
MANAGEMENT, INC.,

                       Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               This matter is stayed for thirty days while the parties engage in settlement

discussions. By April 4, 2021, the parties will file a joint letter regarding the status of their

settlement discussions. If settlement discussions are not successful, the Court will enter a case

management plan.

Dated: New York, New York
       March 4, 2021
